Citation Nr: 9906736	
Decision Date: 03/12/99    Archive Date: 03/18/99

DOCKET NO.  98-19 897	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to a compensable rating for pansinusitis.

2.  Entitlement to service connection for periodontal (gum) 
disease, secondary to a service-connected disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. L. Douglas, Associate Counsel



INTRODUCTION

The veteran served on active duty from September 1962 to 
August 1964.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1998 rating decision by the 
Phoenix, Arizona, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.  

2.  Medical evidence demonstrates that the veteran's 
pansinusitis is presently manifested by evidence of about one 
incapacitating episode per year requiring antibiotic 
treatment and a physician's care.

3.  There is no basis in law or fact whereby the veteran may 
be granted service connection for periodontal disease, 
secondary to a service-connected seizure disability.


CONCLUSIONS OF LAW

1.  The criteria for a 10 percent rating, but no higher, for 
the veteran's pansinusitis have been met.  38 U.S.C.A. 
§§ 1155, 5107(a) (West 1991); 38 C.F.R. § 4.97, Diagnostic 
Code 6510 (1998).

2.  The criteria for service connection, or service 
connection for the purpose of outpatient dental treatment, 
for periodontal (gum) disease, secondary to a service-
connected disability, have not been met. 38 U.S.C.A. § 1712 
(West 1991 & Supp. 1998); 38 C.F.R. §§ 3.381(c), 4.149, 
4.150, 17.161 (1998).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

Higher Rating Claim
Background

VA outpatient treatment records dated in April 1996 show that 
the veteran reported his sinus infection had improved but had 
not completely cleared.  A March 1997 VA radiology/nuclear 
medicine report included a diagnosis of extensive frontal, 
ethmoid and maxillary sinusitis.

A July 1997 private medical report noted the veteran had been 
treated for persistent sinusitis in February 1997.  It was 
also noted that the veteran had been given antibiotics for 
this disorder.

During VA examination in September 1997, the veteran 
complained of intermittent sinus drainage, with considerable 
green nasal crusting.  He stated the episodes had occurred 4 
to 5 times over the previous 2 years, and that the episodes 
lasted approximately 6 to 8 weeks.  He reported treatment 
with antibiotics had produced good results.  He described his 
episodic symptoms as nasal obstruction and severe pressure 
between and under the eyes, but without headaches.  

The examiner noted the veteran's nose was normal in shape, 
and that the intranasal airway was fair.  There was no 
evidence of nasal polyps.  The diagnosis was chronic sinus 
disease, moderately severe in nature, possibly secondary to 
facial trauma during service.  In a December 1997 addendum to 
the report, the examiner stated that the veteran's sinus 
disorder was more than likely a result of facial trauma 
during active service.

Analysis

Initially, the Board notes that the veteran's claim for a 
higher evaluation is found to be well-grounded under 38 
U.S.C.A. § 5107(a) (West 1991).  That is, he has presented a 
claim which is plausible.  Murphy v. Derwinski, 1 Vet. App. 
78 (1990).  When a claimant is awarded service connection for 
a disability and subsequently appeals the RO's initial 
assignment of a rating for that disability, the claim 
continues to be well grounded as long as the rating schedule 
provides for a higher rating and the claim remains open.  See 
Shipwash v. Brown, 8 Vet. App. 218, 224 (1995).  The Board is 
also satisfied that all relevant facts have been properly 
developed, and that no further assistance is required in 
order to satisfy the duty to assist mandated by 38 U.S.C.A. 
§ 5107(a).

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Ratings Schedule), 
38 C.F.R. Part 4.  The percentage ratings contained in the 
Ratings Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§ 4.1 (1998).

Consideration of factors wholly outside the rating criteria 
constitute error as a matter of law.  Massey v. Brown, 7 Vet. 
App. 204, 207-08 (1994).  Evaluation of disabilities based 
upon manifestations not resulting from service-connected 
disease or injury is prohibited.  38 C.F.R. § 4.14 (1998).

When there is a question as to which of two evaluations to 
apply, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating, otherwise the lower rating shall be 
assigned.  38 C.F.R. § 4.7 (1998).

The Rating Schedule provides ratings for chronic sinusitis 
following radical surgery with chronic osteomyelitis, or near 
constant sinusitis characterized by headaches, pain and 
tenderness of affected sinus, and purulent discharge or 
crusting after repeated surgeries (50 percent); with 3 or 
more incapacitating episodes per year of sinusitis requiring 
prolonged (lasting 4 to 6 weeks) antibiotic treatment, or, 
more than 6 non-incapacitating episodes per year of sinusitis 
characterized by headaches, pain, and purulent discharge or 
crusting (30 percent); with 1 or 2 incapacitating episodes 
per year of sinusitis requiring prolonged (lasting 4 to 6 
weeks) antibiotic treatment, or 3 to 6 non-incapacitating 
episodes per year of sinusitis characterized by headaches, 
pain, and purulent discharge or crusting (10 percent); and 
detected by x-ray only (0 percent).  38 C.F.R. § 4.97, 
Diagnostic Code 6510 (1998).  It is noted that an 
incapacitating episode of sinusitis means one that requires 
bed rest and treatment by a physician.  Id.

Medical evidence demonstrates that the veteran received 
treatment for sinusitis in April 1996 and there is evidence 
that his sinusitis required antibiotic treatment less than 
one year later.  While the veteran claimed 4-5 prolonged 
episodes over a two year period on his September 1997 VA 
examination, the clinical evidence does not support his 
claim.  

The Board has considered all potentially applicable 
provisions of 38 C.F.R. Parts 3 and 4, whether or not they 
have been raised by the veteran or his representative, as 
required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
In this case, the Board finds no provision upon which to 
assign a higher rating.

Service Connection Claim
Background

The record reflects that in April 1978 the RO granted service 
connection for a seizure disorder, residual of brain trauma.  
VA medical records show that the veteran was prescribed 
"Dilantin" for treatment of the disorder. 

A May 1997 private medical opinion stated that the veteran 
had been treated for dental disorders, including periodontal 
(gum) disease.  It was noted that the veteran used 
"Dilantin" in the treatment of his seizure disorder, and 
that a side affect of that medication caused gum tissue to 
enlarge and over-grow.  A copy of text pertaining to 
periodontal disease was attached.


Analysis

Effective principles relating to the establishment of service 
connection for dental diseases and injuries by reason of 
their relationship to other associated service-connected 
diseases or injuries will be observed in the adjudication of 
claims based upon dental conditions where a determination to 
that effect is properly in order.  38 U.S.C.A. § 1712 (West 
1991 & Supp. 1998); 38 C.F.R. § 3.381(c) (1998).  However, 
treatable carious teeth, replaceable missing teeth, dental or 
alveolar abscesses, periodontal disease (pyorrhea), and 
Vincent's stomatitis are not disabling conditions, and may be 
considered service connected solely for the purpose of 
determining entitlement to dental examination or outpatient 
dental treatment.  38 C.F.R. § 4.149 (1998).

Outpatient dental treatment may be authorized for a service-
connected compensable dental disability as reasonably 
necessary to maintain oral health and masticatory function 
(Class I); for a service-connected noncompensable dental 
disability, generally, within 90 days of separation from 
active service, as a result of combat wounds or service 
trauma or internment as a prisoner of war (Class II); for 
dental disorders professionally determined to be aggravating 
a service-connected disorder (Class III); for persons whose 
service-connected disabilities are rated 100 percent (Class 
IV); for veteran's participating in a rehabilitation program 
(Class V); and for veteran's under VA medical treatment for 
dental disorders which are clinically determined to be 
complicating a medical disorder currently under treatment 
(Class VI).  38 C.F.R. § 17.161 (1998).

The United States Court of Appeals for Veterans Claims 
(Court) has held that a claim for outpatient dental treatment 
was not well grounded because evidence of a compensable 
service-connected disability had not been submitted.  Woodson 
v. Brown, 8 Vet. App. 352, 354 (1995).  The Court also held 
that outpatient dental treatment for a noncompensable 
service-connected disability was not warranted for the 
appellant who did not met the criteria as an eligible class 
member.  Id. at 354-355.

In this case, the Board notes that the Ratings Schedule 
provides no compensable disability rating for the veteran's 
periodontal disease.  See generally 38 C.F.R. § 4.150 (1998).  
In fact, the Ratings Schedule specifically provides that 
periodontal disease is not a disabling condition, and may be 
considered service connected solely for the purpose of 
determining entitlement to dental examination or outpatient 
dental treatment.  See 38 C.F.R. § 4.149.

In addition, the Board finds that the veteran is not within 
an eligible class for entitlement to outpatient dental 
treatment for a noncompensable service-connected disorder.  
Therefore, as the criteria for service connection for the 
purpose of outpatient dental treatment have not been met, the 
appeal is denied.  See 38 C.F.R. § 17.161.  

Although the veteran's periodontal disease has been medically 
related to treatment for his service-connected seizure 
disorder, there is no basis in law or fact whereby the 
veteran may be granted service connection for this disorder.  
The Court has held that in cases such as this, where the law 
is dispositive, the claim should be denied because of the 
absence of legal merit.  Sabonis v. Brown, 6 Vet. App. 426 
(1994).


ORDER

Entitlement to a 10 percent rating, but no higher, for 
pansinusitis is granted, subject to the regulations governing 
the payment of monetary awards.

Entitlement to service connection for periodontal (gum) 
disease, secondary to a service-connected disability, is 
denied.



		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals

 

- 3 -


- 1 -


